Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence filed 06/08/22 regarding application 16/838,535, in which claims 1, 17, and 26 were amended and claims 4 and 20 were cancelled. Claims 1-3, 5-19, and 21-26 are pending and have been considered.


Response to Arguments
The amended Abstract overcomes the objection for exceeding 150 words, and so it is withdrawn.
Amended claim 17 overcomes the objection for a minor informality, and so it is withdrawn.
Amended independent claims 1, 17, and 26 overcome the 35 U.S.C. 103 rejections of claims 1-3, 5, 13-19, 21, and 26 based on Beamon and Carrier, and so the rejections are withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-19, and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 17, and 26 is Beamon et al. (9,613,317). Beamon discloses a method for dynamically displaying a user interface of an evaluation system configured to evaluate predicted answers generated by a machine learning system (displaying candidate answers to a user question generated by machine learning, Col 24 lines 6-15, Col 30 lines 27-34, GUI 700, Fig. 7A), the method comprising: receiving textual data (source document information 780, Fig. 7E, Col 27 lines 8-9) and a first predicted answer (“Russia”, Fig 7A) to a question (a user may input, via a user interface, an input question, e.g. “Who are Putin’s closest advisors”, Col 16 lines 1-3) associated with a text object (evidence passage 750, Fig 7A), the text object including a structured data field of the textual data (e.g. for Source A the box containing “These men mentored and shaped Putin…” considered a “structured data field”, as it belongs to Source A from which the evidence passage was generated, Fig 7A, Fig 7E, Col 27 lines 1-9), the first predicted answer including a first confidence level (e.g. “Russia” has 3 bars of confidence shown in GUI element, Fig 7A, Col 28 lines 14-16), the first confidence level being determined by a machine learning system based at least in part on one or more first models of the machine learning system and the textual data (weighted scores are processed in accordance with a statistical model generated through training the QA system that identifies a manner to generate a confidence score for an answer, Col 18 lines 29-33, using a statistical machine learning model, Col 30 lines 28-29); in response to determining the first confidence level being larger than or equal to a first predetermined confidence threshold, storing the first predicted answer and a reference in a storage for retrieval and display, the reference indicating a location of the text object in the textual data (“Russia” having a confidence level of three bars, the evidence passage including a source link, Fig 7A, Col 24 lines 26-29, Col 28 lines 10-17, and meeting the highest threshold of the multiple “predetermined thresholds”, Col 18 lines 37-47); in response to determining the first confidence level being smaller than the first predetermined confidence threshold: displaying, at the user interface, the question and the text object associated with the question to a first user for inputting a true answer (in the case that the leading candidate answer is below the highest threshold but above the minimum confidence score, Col 19 lines 20-30, the user may type in a candidate answer, Col 20 lines 27-38, or select an answer from the evidence such as “Medvedev”, Fig 7B element 740, which is considered a “true answer” since it directly and correctly answers the question, Col 26 lines 2-10); and in response to determining the first confidence level being larger than or equal to a second predetermined confidence threshold (in the case of meeting the second highest threshold of the multiple “predetermined thresholds”, Col 18 lines 37-47) displaying, at the user interface, the first predicted answer and contextual guidance related to the text object (displaying the candidate answer and its evidence passage, Fig. 7A, Col 27 lines 1-9); and in response to receiving a true answer through the user interface: determining a first accuracy score associated with the true answer based at least in part on the one or more first models of the machine learning system (the newly entered candidate answer is automatically added to the ranked listing and fed into the QA system pipeline for evaluation, generation of relevance scores, etc., Col 20 lines 32-38); changing the first confidence level based at least in part on the first accuracy score (generation of confidence score, Col 20 lines 35-38); and storing the first accuracy score, the true answer, and the reference in the storage for retrieval and display (Fig 7D, the user has typed in “John Jones”, and were there any evidence to support the answer, it would be linked in window 760, Col 26 lines 56-67); wherein the first predetermined confidence threshold is larger than or equal to the second predetermined confidence threshold (the first and second predetermined confidence thresholds being considered the highest and next highest of the multiple “predetermined thresholds”, Col 18 lines 37-47). However, Beamon does not disclose the limitations of amended independent claims 1, 17, or 26.

A combination or modification of Beamon and the other prior art of record would not have resulted in the limitations of claims 1, 17, and 26, and therefore claims 1, 17, and 26 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2, 3, 5-16, 18, 19, and 21-25 are allowable because they further limit allowable parent claims 1 and 17. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                        07/26/22